Name: 2004/600/EC: Commission Decision of 4 August 2004 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polyethylene terephthalate originating, inter alia, in Australia
 Type: Decision
 Subject Matter: chemistry;  competition;  Asia and Oceania
 Date Published: 2008-12-05; 2004-08-19

 19.8.2004 EN Official Journal of the European Union L 271/38 COMMISSION DECISION of 4 August 2004 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of polyethylene terephthalate originating, inter alia, in Australia (2004/600/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Communities (1) (the basic Regulation), and in particular Article 8 and 9 thereof, After consulting the Advisory Committee, Whereas: 1. PROCEDURE (1) On 19 February 2004, the Commission imposed, by Regulation (EC) No 306/2004 (2), a provisional anti-dumping duty on the imports into the Community of poly(ethylene terephthalate) (hereinafter referred to as PET or product concerned) originating in Australia, the Peoples Republic of China and Pakistan (the provisional Regulation). (2) Following the adoption of the provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1467/2004 (3) imposing definitive anti-dumping duties on imports of PET originating in Australia, the Peoples Republic of China and Pakistan (the definitive Regulation). (3) The investigation confirmed the provisional findings of injurious dumping relating to imports of the product concerned originating in Australia, the Peoples Republic of China and Pakistan. 2. UNDERTAKING (4) Subsequent to the adoption of provisional anti-dumping measures, one cooperating exporting producer in Australia (Leading Synthetics Pty Ltd) offered a price undertaking in accordance with Article 8(1) of the basic Regulation. In this undertaking, the exporting producer in question has offered to sell the product concerned at or above price levels that eliminate the injurious effect of dumping. (5) The company will also provide the Commission with regular and detailed information concerning its exports to the Community, meaning that the undertaking can be monitored effectively by the Commission. Furthermore, the sales structure of the company is such that the Commission considers that the risk of circumvention of the undertaking is limited. (6) In view of this, it is considered that the undertaking is acceptable. (7) In order to enable the Commission to monitor effectively the companys compliance with the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from the duty will be conditional on presentation of a commercial invoice containing at least the items of information listed in Annex 2 to Council Regulation (EC) No 1467/2004. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that the shipment corresponds to the commercial documents. Where no such invoice is presented, or when it does not correspond to the product presented to customs, the appropriate amount of anti-dumping duty will instead be payable. (8) In the event of a breach or withdrawal of the undertaking, or a suspected breach, an anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation, HAS DECIDED AS FOLLOWS: Article 1 The undertaking offered by the exporting producer mentioned below, in connection with the present anti-dumping proceeding concerning imports of certain poly(ethylene terephthalate) originating in Australia, the Peoples Republic of China and Pakistan is hereby accepted. Country Manufacturer TARIC additional code Australia Leading Synthetics Pty Ltd A503 Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 August 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 52, 21.2.2004, p. 5. (3) See page 1 of this Official Journal.